This appeal is taken from a final decree in a mortgage foreclosure. The defense was payment. There are material conflicts in the testimony, but as there was sufficient legal evidence to sustain the decree as rendered for the plaintiff, and as on the whole record the decree is not shown to be contrary to the legal effect of the evidence or otherwise erroneous, the finding of the chancellor on the evidence and the decree should not be reversed, even though the testimony was taken by an examiner as the statute provides and not before the chancellor in person.
Affirmed.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J.,
TERRELL, C.J., concurs in the opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court. *Page 666